OPINION
By THE COURT.
Submitted on motion of the plaintiff-appellee to dismiss the appeal for the following reasons:
1. The notice of appeal is insufficient; and
2. That said notice of appeal was filed more than twenty (20) days after the filing of the entry constituting the final order and judgment of the Court of Common Pleas of Franklin County, Ohio, from which said appeal is attempted to be made.
The record reveals that the action arose in the Municipal Court of Columbus and that an appeal on questions of law was taken to the Common Pleas Court which entered its judgment on January 15, 1952; that a motion for a new trial was filed which was overruled on February 19, 1952; that the notice of appeal was filed on February 28, 1952. It is urged by the appellee that the judgment of January 15 was the final order and that the time for the filing of the notice of appeal began to run from that time, since the statute makes no provision for the filing of a motion for a new trial in an appellate court. Therefore, the filing of a motion for a new *258trial was of no consequence. This Court so held in the case of Kromer v. Rear, 86 Oh Ap 309.
The motion will be sustained. The appellant’s motion for a stay of execution is overruled.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.